433 F.2d 346
Terrell SMITH, Plaintiff-Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 28602.
United States Court of Appeals, Fifth Circuit.
October 23, 1970.

Appeal from the United States District Court for the Northern District of Georgia at Atlanta; Newell Edenfield, Judge.
William I. Aynes, Paul C. Myers, Atlanta, Ga., for appellant.
Kathryn H. Baldwin, Thomas Jay Press, Attys., U. S. Dept. of Justice, Washington, D. C., William D. Ruckelshaus, Asst. Atty. Gen., John W. Stokes, Jr., U. S. Atty., for appellee.
Before JOHN R. BROWN, Chief Judge, and DYER and INGRAHAM, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F. 2d 966